Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 4/7/21 has been entered. Claims 4, 13, and 19 have been canceled.  Claims 1-2, 5-6, 8, 10-11, 14-15, and 17 have been amended.  Claims 1-3, 5-12, and 14-18 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 1/14/21.
Allowable Subject Matter
Claims 1-3, 5-12, and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim2 1-3, 5-12, and 14-18 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “determining a maximum of the intermediate target boost device inlet pressure and the set of boost device inlet 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        4/26/21
/JESSE S BOGUE/Primary Examiner, Art Unit 3746